DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 12/17/2019.
Claims 1-20 are pending for examination,
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 16, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3 and 4, it is not clear to what it refers to as the processing and whether it refers to “the processing circuitry” of claim 1 or a simple processing (which can be an abstract idea). For examination purposes, it is interpreted as the processing circuitry. 
In addition, “commutation voltage threshold” and “an offset” in claims 3, 4, 17 (Note: Claim 19 depends on 17) and 18, are not clear to what it refers to and whether it is referring to the independent claims 1 and 12, “voltage thresholds” and “voltage offsets”, respectively. For examining purposes, it is interpreted as best understood as voltage thresholds and voltage offsets respectively. Furthermore, it is not clear in claim 4 and 18 what it refers to what “time interval for commutation” is and whether if it is referring to “zero-crossing time intervals” or not. For examination purposes, as best understood-it is interpreted as “zero-crossing time intervals”.
As to Claim 7 and 16, “the voltage signals or signals” is not clear to what the “signals” are. For examining purposes, as best understood, it is interpreted as the voltage signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 12 -15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pacha et al. (US Pub. No. 2020/0382035 A1 and Pacha hereinafter) in view of Kelly (US Pub. No. 2016/0261183 A1).
As to Claim 1 and 12, Pacha in his teachings as shown in Fig.1-Fig.6 discloses a method/system comprising:
obtaining measurements of voltage signals and of a total current signal (306) from a brushless direct-current motor (302- having a rotor 309) having a rotor (See [0020]));
with processing circuitry (303-See also [0019]), determining an angular position of the rotor (324) or a commutation state of the motor according to a nonlinear motor model (the transformation performed by the signal processing unit/module 322 applies a non-linear transform 323-See [0026]) responsive to the measurements (via 316), and
responsive to the angular position or the commutation state, controlling (301) the motor during a startup of the motor (a block diagram illustration of an electric motor system 300 which includes a permanent magnet AC motor 302 which is powered and controlled by a motor controller 301 to implement a sensorless startup control technique for on-the-fly start-up of a in accordance with selected embodiments of the present disclosure- See [0018])
Although, a method of controlling a sensorless motor during startup with a non-linear model is thought as shown above, it doesn’t explicitly disclose:
in which the nonlinear motor model provides voltage offsets and at least one of the following as a function of current level and current slope: voltage thresholds, or zero-crossing time intervals
Nonethless, Kelly in its teachings as shown in Fig.1-4 discloses  digital PWM control path 24 comprises a non-linear gain block 28, a moving average filter 29 and a compensator 210 and he digital control path 24 operates in non-linear PWM operation with a constant nominal frequency such that pulses of varying duty cycle, determined by the digital PWM control path are issued from the Pulse Width Modulation block (PWM). The occurrence of a load current step causes the controller to issue increasing duty cycle values. Once a threshold has been crossed it is determined that the digital PWM control path does not wait to issue the next PWM leading edge at the scheduled time corresponding to the nominal rate, but rather, it issues a new leading edge right away as shown in FIG. 3. The trailing edge is modulated with respect to the leading edge in the normal way. The threshold may be suitably determined from the duty cycle value, its derivative or combination thereof, or in another suitable manner (See [0029])
Therefore, it would have been obvious before the effective date of the instant application to include a non-linear model to establish a threshold as thought by Kelly within the teachings of Pacha in order to control error exceeding a pre-determined maximum and may suitably employ hysteresis (See [0034]).
As to Claim 2 and 13, Pacha in view of Kelly discloses the method of claim 1 and the system of claim 12, wherein the motor is a three-phase motor (302), and the voltage signals include three phase voltage signals (Fig.3 shows three phase motor 302 connected to conductors 312,313,314).
As to Claim 5, Pacha in view of Kelly discloses the method of claim 1, further comprising sampling the voltage signals and the total current signal with an analog-to-digital converter, and filtering the voltage signals with an antialiasing filter to separate the voltage signals into first components containing high-frequency signal content and second components excluding the high-frequency signal content (all the switches of the power converter 305 are usually turned OFF to the high-impedance state, but the motor terminal voltages can still be measured or sensed, such as by using, for example, a resistive voltage divider and a single-ended analog-to-digital converter- See [0024]).
As to Claim 6 and 15, Pacha in view of Kelly discloses the method of claim 1 and the system of claim 12, Pacha further discloses providing a pulse-width-modulation (PWM) driving current signal to the motor, the driving current signal having PWM cycles (the sensorless PM motor controller 320 may be configured to initialize the observers and PI controllers with the required startup information (e.g., EMF voltages, currents, rotor position, rotor speed, etc.) to reflect the current rotor position and speed before activating the power converter 305 to enable generation of PWM signals 312-314 for the motor 302 – See 0044]; however, it doesn’t explicitly disclose:
sampling the voltage signals at rising edges of the PWM cycles
Nonethless, Kelly in its teachings as shown in Fig.1-Fig.4 discloses that the power converter therefore may comprise an analog to digital converter (ADC) configured to sample the voltage error signal by employing oversampling at a significantly higher rate compared to a nominal switching rate of a PWM signal generated in the digital PWM control path. The ADC provides the digitized voltage error control signal to the digital constant on-time control path and the digital PWM control path. This allows very fine temporal precision. Thus common circuits may be used to design a controller that employs mode switching to provide high efficiency across a full range of load currents (See [0011])
Therefore, it would have been obvious before the effective date of the instant application to sample the voltage signals of the PWM cycles as thought by Kelly within the teachings of Pacha in order to provide a digitized voltage error control signal to the digital constant on-time control path and the digital PWM control path (See [0022]).
As to Claim 8, Pacha in view of Kelly method of claim 6, wherein the nonlinear motor model is trained by driving the motor with a sensor to relate a floating voltage to neutral as a function of current level and current slope (Kelly: See [0029]).
As to Claim 14, Pacha in view of Kelly discloses the system of claim 12, wherein the processing circuitry has digital logic circuitry (control code logic) including a lookup table memory (memory blocks), and the processing circuitry is configured to determine the angular position or the commutation state by determining a commutation voltage value or a current-dependent inductance value from the lookup table memory (See [0026] and [0059]).
Claims 9, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacha in view of Kelly and in further view of Mackay (US Pub. No. 2007/0069675
As to Claim 9 and 20, Pacha in view of Kelly discloses the method of claim 1 and the system of claim 12, however, it doesn’t explicitly disclose: 
transitioning from an inductance-based mode to a back-EMF-based mode for commutation timing by: during the startup, with the processing circuitry, determining a first commutation instant, based on determining that a computed mutual inductance voltage has exceeded a voltage threshold; and with the processing circuitry, determining a second commutation instant, based on determining that an angular speed of the rotor has exceeded a rotor speed threshold and that a computed back-EMF voltage has exceeded the voltage threshold.
Nonethless, Mackay in his teachings as shown in Fig.1-18 discloses The first commutation phase angle may be determined with respect to a first back EMF voltage, the commutation scheme may commutate when the first back EMF voltage is detected in the motor, and the adjusting the commutation scheme may includes: determining a second back EMF voltage corresponding to the advanced phase angle; and adjusting the commutation scheme to commutate when the second back EMF voltage is observed. The determining the second back EMF voltage may include: calculating a rate of change of back EMF in the motor at the first speed using a back EMF constant of the motor; and determining the second back EMF voltage according to the rate of change in respect of the advanced phase angle. The steps of selecting the advanced phase angle and adjusting the commutation scheme may be steps of a feedback control loop for adjusting the rotational speed of the rotor towards the second speed. The feedback control loop may further comprise the steps of: evaluating a present speed of rotation of the rotor; and if the present speed is less than the second speed, then setting the present speed as the first speed and repeating the steps of selecting the advanced phase angle, adjusting the commutation scheme, and evaluating the present speed of rotation of the rotor (See [0052]-[0054])
Therefore, it would have been obvious before the effective date of the instant application to transition from an inductance-based mode to a back-EMF-based mode as thought by Mackay within the teachings of Pacha and Kelly to reduce the effect of corrupted back EMF readings at rotor start up (See [0165]).

As to Claim 10, Pacha in view of Kelly and Mackay the method of claim 9, wherein the voltage threshold is adjusted based on the measurement of the total current signal and a lookup table that accounts for nonlinear variation of motor inductance with current saturation (Kelly: [0029]).
As to Claim 11, Pacha in view of Kelly the method of claim 9, further comprising increasing a DC bus voltage during the startup or responsive to determining that the angular speed of the rotor has fallen below a rotor speed threshold, so as to increase a signal-to-noise ratio of the computed mutual inductance voltage when the angular speed of the rotor falls below the rotor speed threshold (Mackay: See [0175]-[0176]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846